Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated May25, 2012, with respect to the consolidated financial statements, schedule and internal control over financial reporting included in the Annual Report of Navarre Corporation and subsidiaries on Form 10-K/A No. 1 for the year ended March31, 2012. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Navarre Corporation on Forms S-3 (File No. 333-161514, effective October23, 2009; File No. 333-133280, effective January12, 2007) and on Forms S-8 (File No. 333-170247, effective November 1, 2010; File No. 333-147280, effective November9, 2007; File No. 333-119260, effective September24, 2004; File No. 333-131986, effective February22, 2006; File No. 33-80218, effective June14, 1994; File No. 33-86762, effective November29, 1994; File No. 333-31017, effective July16, 1997; File No. 333-87143, effective September15, 1999; File No. 333-91710, effective July1, 2002 and File No. 333-109056, effective September23, 2003). /s/ Grant Thornton LLP Minneapolis, Minnesota July 26, 2012
